DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 2-3 have been canceled.
Claims 1, 4-7, and 9-12 have been amended; support for the amendment is found on pg. 8 and Fig. 1.
Claim 13 is newly added; support can be found on pg. 10, ln. 1-11.
Claims 1, 4-8, and 13 have been examined on the merits.


	Information Disclosure Statement
The information disclosure statements (IDS) submitted on or before 07/28/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statements are being considered by the examiner and initial copies are attached herewith.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The specification fails to disclose with sufficient specificity the limitation “fibers penetrate the negative active material layer”. The instant specification discloses that the insulating layer may penetrate the negative active material layer (pg. 10, ln. 1-11), but fails to disclose wherein fibers specifically penetrate the negative active material layer. The insulating layer described in the specification is not limited to just fibers but also includes ceramic particulates (pg. 8, ln. 1-6). The specification has support for both of these components penetrating the negative active material layer, as the insulating layer, but lacks support for one or the other exclusively penetrating the negative active material layer as is instantly claimed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitation “the insulation layer comprises fibers comprising a polymer and ceramic particulates” is unclear as to whether the fibers contain both a polymer and ceramic particulates or the fibers contain solely a polymer and the insulation layer contains that polymeric fiber and ceramic particulates. Thus, this limitation is indefinite because it does not clearly set forth the metes and bounds of the patent protection desired.

Claims 4-8 and 13 are rejected based on dependency to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Uematsu et al. (US 2015/0162584 A1) hereinafter Uematsu.

Regarding claim 1, Uematsu discloses an electrode assembly (“an electrode cell 24”; [0055]; Fig. 4B; element 24) comprising; 

a negative electrode (Fig. 4B; element 20), 

in which a negative electrode current collecting layer ([0107]; Fig. 4B; element 20a), a negative active material layer ([0107]; Fig. 4B; element 20b), and an insulation layer (“an organic fiber layer 23 covers one side of a negative electrode 20 and edges thereof”; [0055]; Fig. 4B; element 23; Fig. 5; element 22) are sequentially laminated (Fig. 4B); 

    PNG
    media_image1.png
    371
    778
    media_image1.png
    Greyscale


a positive electrode (Fig. 4B; element 18); and a separator (“an organic fiber layer 23 covers…one side of a positive electrode 18 and edges thereof”; [0055]; Fig. 4B; element 23) disposed between the negative electrode (20) and the positive electrode (18), 

wherein a porosity of the insulation layer is 10% to 90% ([0060]), and the insulation layer (23) comprises fibers (“organic fiber”; [0061]) comprising a polymer ([0062]) and ceramic particulates ([0070-0071]; Fig. 5; element 22).

    PNG
    media_image2.png
    373
    586
    media_image2.png
    Greyscale

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
	Further, regarding the limitation “the insulation layer has a woven structure”, Uematsu discloses that the insulating layer may be formed by an electrospinning method ([0056]; [0061]). Similarly, the instant specification discloses that the woven structure of the instant invention is formed by electrospinning (pg. 14, ln. 16-18). 

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Therefore, the instant limitation of a “woven structure” is rendered obvious by Uematsu’s disclosure of an electrospinning method.



Alternatively, assuming arguendo that Uematsu fails to disclose or render obvious a woven structure, it has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Therefore, a change in the configuration of Uematsu’s disclosed polymeric fibers, such that they are woven, would have been obvious to one of ordinary skill in the art absent evidence that such a configuration is significant.

	
Regarding claim 5, Uematsu discloses “with respect to the particle size of the inorganic component, the average particle size is preferably from 5 nm to 100 µm, more preferably from 5 nm to 10 µm, still more preferably from 5 nm to 1 µm” ([0075]).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Therefore the instantly claimed range “wherein an average particle diameter of the ceramic particulates is within a range of 0.1 µm to 4 µm” is obvious over Uematsu’s disclosure.

claim 6, Uematsu discloses wherein the polymer is at least one selected from the group consisting of polyimide (PI) and polypropylene (PP) ([0062]).

Regarding claim 7, Uematsu discloses wherein the ceramic particulates are at least one selected from the group consisting of alumina, zirconia, titanium oxide and silica ([0071]).

Regarding claims 8 and 13, Uematsu discloses that the insulating layer may be formed by an electrospinning method. The instant specification discloses that the woven structure of the instant invention is formed by electrospinning (pg. 14, ln. 16-18). This indicates that the instant limitation “integrally formed” is at the very least obvious over Uematsu’s disclosure, as one of ordinary skill in the art would recognize that Uematsu’s negative electrode active material layer is not completely uniform (i.e. without nanofissures and other defects on the surface of the layer) and would necessarily be covered and filled by the insulating layer in such a way that the insulating layer penetrates the defects present at the surface of the active material layer. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Uematsu et al. (US 2015/0162584 A1) hereinafter Uematsu as applied to claim 1 above, and further in view of Kim et al. (KR-20120046092-A, machine translation used for rejection below) hereinafter Kim.
The teachings of Uematsu as discussed above are herein incorporated.
Regarding claim 4, Uematsu discloses wherein a mixing volume ratio of the ceramic particulates is 40% or less ([0075]). Uematsu further discloses “In general, it is preferable to use an inorganic component having a high hardness. When excessive pressure is applied to the 

Kim discloses a negative electrode comprising a negative current collector (Fig. 1; element 11), a negative active material layer (Fig. 1; element 13) and an insulating layer (“an inorganic porous polymer film layer 32”; [0061]; Fig. 1; element 32) formed sequentially, wherein the insulating layer (32) comprises polymeric fibers ([0075] and ceramic particulates (pg. 8, ln. 295-299) and is formed by electrospinning ([0075]). 

Kim further discloses “the content of the inorganic particles is preferably in the range of 10 to 25 wt% based on the total weight of the mixture” ([0084]). “If the content of inorganic particles is less than 10% by weight based on the total amount of the mixture, the film shape cannot be maintained, shrinkage occurs, and desired heat resistance properties cannot be obtained. This occurs, and the solvent volatilizes quickly, leading to a decrease in film strength.” ([0085]).

Kim and Uematsu are from the same field of endeavor, namely the fabrication of batteries with electrospun layers comprising ceramics and polymeric fibers, formed on the negative electrode active material layer. Therefore it would have been obvious to one of ordinary 

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore the instant claim is obvious over modified Uematsu.
	

Response to Arguments
The rejections set forth in the previous action are withdrawn in light of the amendment.

Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253.  The examiner can normally be reached on M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Laios can be reached on (571) 272-9808.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        

/Kwang Han/Primary Examiner, Art Unit 1727